                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

JOHNNIE DARNELL PERKINS,                        )   CASE NO. 7:19CV00817
                                                )
               Petitioner,                      )
v.                                              )   MEMORANDUM OPINION
                                                )
COMMONWEALTH OF VIRGINIA,                       )   By: Hon. Glen E. Conrad
                                                )   Senior United States District Judge
               Respondent.                      )

       Petitioner Johnnie Darnell Perkins, a Virginia inmate proceeding pro se, filed this federal

petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254. He challenges the July 2019

judgment of the Rockingham County Circuit Court under which he stands convicted of a drug

offense and sentenced to serve prison time. Perkins’ appeal from that judgment is currently

pending before the Court of Appeals of Virginia. Upon review of the record, the court concludes

that the petition must be summarily dismissed without prejudice, because Perkins has not yet

exhausted available state court remedies.

       Under 28 U.S.C. § 2254(b), a federal court like this one cannot grant a habeas petition

unless the petitioner has exhausted the remedies available in the courts of the state in which he

was convicted.    The exhaustion requirement is satisfied by seeking review of the claims,

throughout the state court system, to the highest state court with jurisdiction to consider the

claims. See O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). If a § 2254 petitioner still has

available state court proceedings in which he can litigate his habeas claims, the federal court

should dismiss his § 2254 petition without prejudice to allow him to exhaust those state court

remedies. Slayton v. Smith, 404 U.S. 53, 54 (1971).

       Perkins alleges that the prosecution breached his plea agreement, tampered with

evidence, and obstructed justice—claims that can be raised on direct appeal, which Perkins is
